Order, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about July 10, 2012, which to the extent appealed from as limited by the briefs, denied the mother’s petition to modify a custody order with respect to the parties’ youngest child, unanimously affirmed, without costs.
The court properly found, after a full evidentiary hearing at which both parents testified, that there was an insufficient change in circumstances to warrant a modification of the custody order, and that such a change was not in the best interests of the child (see Matter of Maureen H. v Samuel G., 104 AD3d 470 [1st Dept 2013]). The record shows that the father obtained counseling and tutoring for the child to improve his behavior and academic performance, and that he worked with the child on his homework. By contrast, the mother failed to demonstrate that the child’s problems in school would be ameliorated if custody were transferred to her. The child’s stated preference is not determinative (see Matter of Louise E.S. v W. Stephen S., 64 NY2d 946, 947 [1985]), and a forensic examination and report is not necessary.
We have considered the appealing party’s remaining contentions and find them unavailing. Concur — Tom, J.P., Sweeny, Manzanet-Daniels, Feinman and Clark, JJ.